Title: To Thomas Jefferson from De Pio, 14 March 1790
From: Pio, Chevalier de
To: Jefferson, Thomas



Monsieur, et Respectable Ami
Paris ce 14. Mars 1790.

Je profitte du depart de Mr. Rutledge pour me rappeler à votre souvenir, et pour vous prier de me donner de vos nouvelles; vous ne doutez pas certainement de l’interêt que j’y prends. Depuis que nous sommes separés par les mers il s’est bien passé des choses  extraordinaires; moi aussi j’y ai eu ma quote part. Dès le 22 du mois dernier j’ai donné ma demission de Secrétaire d’ambassade de Naples et j’ai quitté l’Hôtel de l’Ambassadeur. J’avais reçu mon rappel et d’une maniere si seche et si imprevue, que je me suis bien douté de ma disgrace. Elle l’etait, et complete. Mon Patriotisme Français avait percé là-bas, et on avait pris le parti de me rappeler brusquement, et de me faire arrêter à Florence en y arrivant. J’en ai eu vent heureusement, et assez à terns pour pouvoir prendre un parti, qui est celui de mon coeur, et de ma raison; j’ai adopté la France pour ma patrie; ainsi la reception qu’on me fait ici partout est bien flatteuse pour moi; et dusse-je passer le reste de mes jours dans l’indigence, j’en serai toujours dedommagé par le beau titre qu’on m’a donné à la Commune de Paris, il y a trois jours et au milieu d’une foule immense de Spectateurs et d’applaudissemens reiterés, qui est celui de Citoyen Français. On disait autrefois: civis Romanus sum; on prend gloire actuellement d’être Concitoyen d’une Nation, qui est la seule (pardon, Monsieur; nous ne connoissons dans notre enthousiasme de plus belle Constitution que la nôtre) la seule libre.
J’ai diné hier chez notre Commandant Général Mr. de la Fayette. Qu’il est adoré, cet homme, mais qu’il a de la besogne aussi! Mr. Necker va nous quitter, et pour toujours decidemment. Plut à Dieu qu’il l’eusse fait six mois plutôt! Nos finances seraient dans un etat moins mauvais, mais tout s’arrangera et le crédit commence à renaître; la vente des biens du Clergé va nous mettre du baume dans le sang. Et Vous, Monsieur, quand est-ce que vous comptez de revenir parmi nous, qui vous aimons si fort? Savez vous qu’il y a un siecle que je ne vous vois pas, et je ne puis plus supporter votre absence. Je vous somme de me tenir la parole que vous m’avez donné vous le savez bien; vous reviendrez, n’est-ce pas? Et bientôt? Je ne vois plus Mr. Short, ou pour parler plus juste, il ne me voit plus; nous sommes d’un avis différent pour la Revolution. Pour moi je suis bon patriote à outrance, mais pour lui … Chacun a sa façon de voir. Bon Dieu je ne vous le denonce pas pour cela. Revenez donc, Monsieur, je vous en conjure; voilà tout ce que je puis vous dire de plus interessant, et je ne cesserai jamais, dusse-je vous importuner. Vous savez que je vous suis devoué pour la vie

Pio

